Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Claims 1-6 and 8-20 are pending. Claims 1, 4-5 and 16-17 have been amended. Claim 7 his cancelled.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2006/0249282).
Regarding claim 1, Song discloses: 
a heat transfer plate (10) for a plate heat exchanger [par. 0002] (figs. 1 and 4), the heat transfer plate (10) comprising: 
a plate body (10) having a first side and a second side opposite to the first side (see annotated fig. 4-SONG, page 3);
a gasket groove (13) formed on the plate body (10), depressed from the plate body (10) in a direction from the first side towards the second side, 
the gasket groove having two side walls and a bottom wall (see annotated fig. 4-SONG, page 3),
each side wall extending downward from the plate body (10) to the bottom wall and the bottom wall having a wall body (see annotated fig. 4-SONG, page 3);
wherein the gasket groove (13) includes a first segment (see annotated fig. 4-SONG, page 3) extending along a first length of the gasket groove (13) (see annotated fig. 1-SONG, page 4), and a second segment (see annotated fig. 4-SONG, page 3) extending along a second length of the gasket 
the first segment being in an area around an inlet opening (12) (since the groove -13- is formed in an area around the inlet opening, per par. 0010, lines 1-8), and the second segment extending in a direction from the inlet opening (12) to an outlet opening (12) along an edge portion of the plate body (10) (since the groove -13- is also formed in an area along the plate -10-, per par. 0010, lines 1-8) (see also fig. 1, where gasket -20- is located along the edge of the plate -10-) [par. 0017];
wherein a recess is formed on the first segment of the bottom wall body in a length direction of the bottom wall body, depressed from the bottom wall body in the direction from the first side towards the second side, and extending along the first segment of the bottom wall body of the gasket groove (13) (see annotated fig. 4-SONG, below); and
wherein the second segment of the bottom wall body of the bottom wall is different from the first segment (since they are simply not the same; see annotated fig. 4-SONG, below);

    PNG
    media_image1.png
    628
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    762
    613
    media_image2.png
    Greyscale


Regarding claim 2, Song discloses:
the recess comprising two recesses respectively disposed on two sides of the 
Regarding claim 3, Song discloses: 
the recess being disposed on a middle portion of the first segment in a width direction of the first segment of the bottom wall body (see annotated fig. 4-SONG, page 3).
Regarding claim 8, Song discloses: 
a plate heat exchanger [par. 0002] comprising
a plurality of heat transfer plates (10) of claim 1, which are stacked on top of each other (fig. 4); and

Regarding claim 9, Song discloses: 
each of the gaskets (20) having a gasket body (20) with a top surface, and a protrusion (21) protruding from a middle portion, in a width direction of the top surface, and extending along a length direction of the gasket body (20) (clearly seen in annotated fig. 4-SONG, page 3)
Regarding claim 10, Song discloses: 
the recess comprising two recesses respectively disposed on two sides of the first segment in a width direction of the 
a top of the protrusion (21) of each of the gaskets (20) has a width that is shorter than the predetermine distance (clearly seen in annotated fig. 4-SONG, page 3).
Regarding claim 11, Song discloses:
the recess being disposed on a middle portion of the first segment in a width direction of the first segment of the bottom wall body (see annotated fig. 4-SONG, page 3), and
a top of the protrusion (21) of each of the gaskets (20) has a width that is shorter than the recess (clearly seen in annotated fig. 4-SONG, page 3).

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song.
Regarding claim 1, Song discloses: 
a heat transfer plate (10) for a plate heat exchanger [par. 0002] (figs. 1 and 4), the heat transfer plate (10) comprising: 
a plate body (10) having a first side and a second side opposite to the first side (see annotated fig. 4-SONG-RECESS SEGMENT, page 6);
a gasket groove (13) formed on the plate body (10), depressed from the plate body (10) in a direction from the first side towards the second side, 
the gasket groove having two side walls and a bottom wall (see annotated fig. 4-SONG-RECESS SEGMENT, page 6),

wherein the gasket groove (13) includes a first segment (see annotated fig. 4-SONG-RECESS SEGMENT, below) extending along a first length of the gasket groove (13) (see annotated fig. 1-SONG, page 4), and a second segment (see annotated fig. 4-SONG-RECESS SEGMENT, below) extending along a second length of the gasket groove (13) that is different than the first length (see annotated fig. 1-SONG, page 4) (it is noted, the gasket groove of Song is formed along both the outer circumference of the fluid holes -12- and the edge of the heat transfer plate -10-) [par. 0010, lines 2-7],
the first segment being in an area around an inlet opening (12) (since the groove -13- is formed in an area around the inlet opening, per par. 0010, lines 1-8), and the second segment extending in a direction from the inlet opening (12) to an outlet opening (12) along an edge portion of the plate body (10) (since the groove -13- is also formed in an area along the plate -10-, per par. 0010, lines 1-8) (see also fig. 1, where gasket -20- is located along the edge of the plate -10-) [par. 0017];


    PNG
    media_image3.png
    563
    786
    media_image3.png
    Greyscale




wherein the second segment of the bottom wall body of the bottom wall is different from the first segment (since they are simply not the same; see annotated fig. 4-SONG-RECESS SEGMENT, page 6);
Regarding claim 4, Song discloses: 
a second recess being formed on the second segment, and the first recess is deeper than the second recess (see annotated fig. 4 – SONG-RECESS SEGMENT, page 6).
Regarding claim 5, Song discloses: 
an inlet opening (12) formed in the plate body (10) for forming an inlet port of the plate heat exchanger (fig. 1); and
an outlet opening (12’) formed in the plate body for forming an outlet port of the plate heat exchanger (fig. 1), wherein,
the first segment is in an area around the inlet opening (12) and the outlet opening (12’) (since the groove -13- is formed in an area around the inlet opening, per par. 0010, lines 1-8), and
the second segment extends in a direction from the inlet opening (12) to the outlet opening along an edge portion of the plate body (10) (since the groove -13- is also formed in an area along the plate -10-, per par. 0010, lines 1-8) (see also fig. 1, where gasket -20- is located along the edge of the plate -10) [par. 0017];
Regarding claim 6, Song discloses: 
the first segment comprising a circular portion (14) and a connection portion connecting the circular portion to the second segment (clearly seen in annotated fig. 4-SONG-RECESS SEGMENT, page 6).




Claims 1 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song.
a heat transfer plate (10) for a plate heat exchanger [par. 0002] (figs. 1 and 4), the heat transfer plate (10) comprising: 
a plate body (10) having a first side and a second side opposite to the first side (see annotated fig. 4-SONG-RECESS FLAT, page 9);
a gasket groove (13) formed on the plate body (10), depressed from the plate body (10) in a direction from the first side towards the second side, 
the gasket groove having two side walls and a bottom wall (see annotated fig. 4-SONG-RECESS FLAT, page 9),
each side wall extending downward from the plate body (10) to the bottom wall and the bottom wall having a wall body (see annotated fig. 4-SONG-RECESS FLAT, page 9);
wherein the gasket groove (13) includes a first segment (see annotated fig. 4-SONG-RECESS FLAT, page 9) extending along a first length of the gasket groove (13) (see annotated fig. 1-SONG, page 4), and a second segment (see annotated fig. 4-SONG-RECESS FLAT, page 9) extending along a second length of the gasket groove (13) that is different than the first length (see annotated fig. 1-SONG, page 4) (it is noted, the gasket groove of Song is formed along both the outer circumference of the fluid holes -12- and the edge of the heat transfer plate -10-) [par. 0010, lines 2-7],
the first segment being in an area around an inlet opening (12) (since the groove -13- is formed in an area around the inlet opening, per par. 0010, lines 1-8), and the second segment extending in a direction from the inlet opening (12) to an outlet opening (12) along an edge portion of the plate body (10) (since the groove -13- is also formed in an area along the plate -10-, per par. 0010, lines 1-8) (see also fig. 1, where gasket -20- is located along the edge of the plate -10-) [par. 0017];
wherein a recess is formed on the first segment of the bottom wall body in a length direction of the bottom wall body, depressed from the bottom wall body in the direction from the first side towards the second side, and extending along the first segment of the bottom wall body of the gasket groove (13) (see annotated fig. 4-SONG-RECESS FLAT, page 9); and
wherein the second segment of the bottom wall body of the bottom wall is different from the first segment (since they are simply not the same; see annotated fig. 4-SONG-RECESS FLAT, page 9);


    PNG
    media_image4.png
    537
    733
    media_image4.png
    Greyscale

Regarding claim 16, Song discloses:
the bottom wall body of the bottom wall of the second segment being flat (see annotated fig. 4-SONG-RECESS FLAT, above).
Regarding claim 17, Song discloses: 
a heat transfer plate (10) for a plate heat exchanger [par. 0002] (figs. 1 and 4), the heat transfer plate (10) comprising: 
a plate body (10) having a first side and a second side opposite to the first side (see annotated fig. 4-SONG-RECESS FLAT, above);
a gasket groove (13) formed on the plate body (10), depressed from the plate body (10) in a direction from the first side towards the second side, and having a bottom wall, the bottom wall having a bottom wall body (see annotated fig. 4-SONG-RECESS FLAT, above);
wherein the gasket groove (13) includes a first segment and a second segment (see annotated fig. 4-SONG-RECESS FLAT, above), the first segment being in an area around an inlet opening (12) (since the groove -13- is formed in an area around the inlet opening, per par. 0010, lines 1-8), and the second segment extending in a direction from the inlet opening (12) to an outlet opening (12) along an 
wherein the first segment of the gasket groove (13) includes a recess extending the length of the first segment, the recess being formed on the bottom wall body in a length direction of the bottom wall body, the recess being depressed from the bottom wall body in the direction from the first side towards the second side (see annotated fig. 4-SONG-RECESS FLAT, page 9); and
wherein the bottom wall body of the bottom wall of the gasket groove in the second segment is different from that of the first segment (since they are simply not the same; see annotated fig. 4-SONG-RECESS FLAT, page 9);
Regarding claim 18, please refer to the rejection of claim 16, above.
Regarding claim 19, please refer to the rejection of claim 2, above.
Regarding claim 20, please refer to the rejection of claim 3, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song on View of Persson (US 201/0034276).
Regarding claims 12-15, although Song does not disclose each gasket (20) having a lower surface with a shape that does not reflect the recess, it is old and known in the art of heat exchanger plates the use of gasket of a particular shape that, when manufacturing the plate, will be deformed by the plates in order to accommodate to the shape of the plate for the purpose of securing a better seal between the plates. Persson, for instance, also directed to a heat exchanger comprising a stack of heat exchangers plates (1a, 1b, 1c) (figs. 1 and 2a-2b), each plate having a groove (10), and a gasket (9) being arranged in the groove (10), teaches the gasket (9) having a shape that does not reflect the recess (the gasket is deformed when the plates -1a, 1b- are stacked together) [par. 0036, lines 1-4] for the 
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Song the teachings of Persson to have each gasket having a lower surface with a shape that does not reflect the recess, in order to attain a stronger compression of the gasket in the regions of the protrusions, securing a better seal.

Response to Arguments
The objections to claims 5-6 are withdrawn in light of the amendments. 
The rejection of claims 4-6 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments.
Applicant's arguments filed 11/13/2020 directed to newly amendment claim 1 have been fully considered but they are not persuasive.
Applicant arguments of pages 7-9 regarding claims 1-3 and 8-11, of pages 10-12 regarding claims 1 and 4-6, and of pages 13-15 regarding  claims 1 and 16-20, are the same and would be addressed as one.
Specifically, in page 8, Applicant argues that “Song does not show or disclose that its gasket groove 13 includes two different segments, where the bottom wall of a first segment and a second segment differ from one another,” that “the Examiner…arbitrarily divides the cross section of Song’s grooves into portions identified as first and second segments,” that “the first and second segments identified by the Examiner in the annotated version of Song’s figure 4 do not show a first segment in a area around an inlet opening, and a second segment extending in a direction from the inlet opening to an outlet opening along an edge portion of the plate body,” and that “the Examiner’s segments extend over the same length of Song’s groove.” 
Examiner respectfully disagrees. 
First, annotated figures 4-SONG, 4-SONG-RECESS SEGMENT and 4-SONG-RECESS FLAT, clearly disclose the first and second segments being different, which can be seen by comparing their cross-sections, as illustrated by the annotated figures. 
segment” as: a portion cut off from a geometric figure by one or more points, lines, or planes such as, a. the area of a circle bounded by a chord and an arc of that circle; b. the part of a sphere cut off by a plane or included between two parallel planes; c. the finite part of a line between two points in the line; any of which perfectly applies to the first and second segments of the annotated figures.
Third, as explained in the rejection above, Song’s first segment is in an area around the inlet opening (12, of figure 1) because Song’s gasket groove 13 is formed along the outer circumference of fluid passage holes 12 (which are the equivalent to the inlet openings claimed) (see Song’s paragraph 0010, lines 2-7 and figure 1); and Song’s second segment extends in a direction from the hole (inlet opening) 12 to another hole (outlet opening) 12 (clearly seen in annotated fig. 1-SONG, page 4) since Son’s gasket grove 13 is formed along not only the outer circumference of the fluid passage holes 12 but also along the edge of the heat transfer plate 10 (see Song’s paragraph 0010, lines 5-7 and figure 1) and, therefore, from one hole 12 to the other hole 12.
Fourth, the first length of the first segment has its own length, as indicated in annotated fig. 1-SONG, page 4, and extends parallel to the second length of the second segment, which also has its own length. Because they run parallel to each other, they are not the same.
In page 9, Applicant argues that “Song does not describe that a section of its gasket groove 13 with the projection 14 is formed in the area of an inlet and that a second segment extending in a direction from the inlet opening to an outlet opening along an edge portion of the plate body has a bottom wall that is different than the first segment.
Examiner respectfully disagrees. As explained above with reference to the first and third points of the remarks of page 8, Song’s gasket groove 13 extends along the outer circumference of holes 12 and along the edge of the plate 10 (figure 1) [par. 0010, lines 2-7]. Therefore the groove 13 and the projection 14 are formed in the area of the inlet (hole 12) and the second segment, as part of the groove 13, also extends in a direction from the hole (inlet opening) 12 to another hole (outlet opening) 12.
Also in page 9, Applicant argues that by making the recess in the opening area corresponding to first segment of the gasket groove recited, while having the second segment being different, the plate 
In response, Song’s coupling structure of the plate 10 also reinforces the structure of the heat exchangers plate as a whole, allowing the heat exchanger plate to be applied to high temperature and pressure designs [par. 0010, lines 12-16].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763